                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

 DONALD WAYNE DWYER,                                                          PLAINTIFF
 ADC #145533


 v.                            Case No. 3:19-cv-00199-LPR


 ANTHONY CARTER, et al.                                                    DEFENDANTS

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED with prejudice.

       IT IS SO ADJUDGED this 26th day of February 2020.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
